UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1685



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                             Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                            Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                      Defendants.



                            No. 01-1686



SUN TRUST MORTGAGE CORPORATION,

                                             Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                            Defendant - Appellant,

          and
SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.



                          No. 01-1687



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                           Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                          Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.



                          No. 01-1688



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                           Plaintiff - Appellee,

          versus




                               2
JARA UZENDA GOBBI,

                                          Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.



                          No. 01-1689



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                           Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                          Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.



                          No. 01-1690



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                           Plaintiff - Appellee,

                               3
          versus


JARA UZENDA GOBBI,

                                          Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.



                          No. 01-1691



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                           Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                          Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                     Defendants.




                               4
                            No. 01-1692



BANK OF NEW YORK, Trustee under the Pooling
and Servicing Agreement Series 1988-A,

                                               Plaintiff - Appellee,

          versus


JARA UZENDA GOBBI,

                                              Defendant - Appellant,

          and


SCOTT GOBBI; LYONS COVE HOMEOWNERS ASSO-
CIATION, INCORPORATED; KATRINA DAVIS ARMOUR,

                                                          Defendants.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    Cameron McGowan Currie, District
Judge. (CA-01-2135-4-22, CA-01-2136-4-22, CA-01-2137-4-22, CA-01-
2138-4-22, CA-01-2139-4-22, CA-01-2140-4-22, CA-01-2141-4-22, CA-
01-2142-4-22)


Submitted:   October 10, 2001             Decided:   November 5, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jara Uzenda Gobbi, Appellant Pro Se.   John Sanford Kay, Columbia,
South Carolina, for Appellees.



                                 5
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jara Uzenda Gobbi appeals from the district court’s order

remanding eight mortgage foreclosure actions to the state court

after a petition to remove by Gobbi.   The district court’s remand

order is not reviewable. 28 U.S.C. § 1447(d) (1994). Accordingly,

we dismiss the appeals for lack of jurisdiction.   We deny Gobbi’s

motion and supplemental motion to restrain opposing counsel and for

an evidentiary hearing and her motion to restore case file.     We

further deny her motion to place the appeals in abeyance for deter-

mination of filing status because she has been granted leave to

proceed in forma pauperis in these appeals.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                6